DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 1/19/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/19/2022 is partially withdrawn.  Claim 9, directed to a steerable distal end is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 13, directed to the second rigidizing device comprising a rod remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 9 directed to a species non-elected without traverse.  Accordingly, claim 13 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Shoop on 6/1/2022.
The application has been amended as follows: 
Claim 1, line 4 has been amended as follows (bolded for emphasis): 	a bladder layer against a braid layer  forming at least one layer

Claim 3, line 1 has been amended as follows (bolded for emphasis):
The nested system of claim 1, wherein the 

Claim 7, lines 1-2 have been amended as follows (bolded for emphasis):
The nested system of claim 1, wherein the  braid layer comprises a plurality of strands braided together

Claim 8, line 2 has been amended as follows (bolded for emphasis):
layer and [[a]] the bladder layer.

Claim 11, line 3 has been amended as follows (bolded for emphasis):
nested system when not rigidized.

Claim 12, lines 2-3 have been amended as follows (bolded for emphasis):
nested within the second rigidizing device and has a smooth, non-segmented  outer surface and the second rigidizing device has a smooth, non-segmented  inner surface.

Claim 24, line 2 has been amended as follows (bolded for emphasis):
one layer of the second plurality of layers is a braid layer ,

Claim 27, line 2 has been amended as follows (bolded for emphasis):
layer and [[a]] the bladder layer.


Claim 29, line 2 has been amended as follows (bolded for emphasis):
rigidized with pressure is at least five times a stiffness of the nested system when not rigidized.

Claim 30, lines 2-3 has been amended as follows (bolded for emphasis):
the first rigidizing device and has a smooth, non-segmented outer surface and the first rigidizing device has a smooth, non-segmented inner surface.

Claim 32, line 2 has been amended as follows (bolded for emphasis):
layers comprising the braid layer comprises a plurality of strands braided together at a braid angle of

Claim 33, line 2 has been amended as follows (bolded for emphasis):
layer and [[a]] the bladder layer.

Claim 35, line 2 has been amended as follows (bolded for emphasis):
rigidized with pressure is at least five times a stiffness of the nested system when not rigidized.

Claim 36, lines 2-3 have been amended as follows (bolded for emphasis):
the second rigidizing device and has a smooth, non-segmented outer surface and the second rigidizing device has a smooth, non-segmented inner surface.

Claim 37, lines 2-3 have been amended as follows (bolded for emphasis):
within the first rigidizing device and has a smooth, non-segmented outer surface and the first rigidizing device has a smooth, non-segmented inner surface.


Claim 38, line 6 has have been amended as follows (bolded for emphasis):
	rigidizing device, wherein the second rigidizing device is nested  within the first rigidizing

Claims 2, 13, and 31  have been cancelled.
Allowable Subject Matter
Claims 1, 3, 5-12, 24-30, and 32-38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2011/0282149 A1 to Vargas et al in view of US Publication 2007/0060880 A1 to Gregorich et al. In particular, Vargas in view of Gregorich discloses a nested system provided with a first rigidizing device and a second rigidizing device. However, Vargas in view of Gregorich fails to teach, disclose or render obvious "the first rigidizing device configured to be rigidized by applying pressure to compress a bladder layer against a braid layer forming at least one layer of the plurality of layers of the first rigidizing device" in addition to other limitations.
Regarding claim 24, the closest prior art of record is US Publication 2011/0282149 A1 to Vargas et al in view of US Publication 2007/0060880 A1 to Gregorich et al. In particular, Vargas in view of Gregorich discloses a nested system provided with a first rigidizing device and a second rigidizing device. However, Vargas in view of Gregorich fails to teach, disclose or render obvious "wherein the first rigidizing device is configured to be rigidized by applying pressure to compress a bladder layer against at least one layer of the first plurality of layers of the first rigidizing device" or “wherein the second rigidizing device is configured to rigidize by applying pressure to compress a bladder layer against at least one layer of the second plurality of layers of the second rigidizing device” in addition to other limitations.
Regarding claim 25, the closest prior art of record is US Publication 2011/0282149 A1 to Vargas et al in view of US Publication 2007/0060880 A1 to Gregorich et al. In particular, Vargas in view of Gregorich discloses a nested system provided with a first rigidizing device and a second rigidizing device. However, Vargas in view of Gregorich fails to teach, disclose or render obvious "wherein the first rigidizing device is configured to be rigidized by applying positive pressure to compress a bladder layer against a braid layer of the plurality of layers within the first rigidizing device" in addition to other limitations.
Regarding claim 38, the closest prior art of record is US Publication 2011/0282149 A1 to Vargas et al in view of US Publication 2007/0060880 A1 to Gregorich et al. In particular, Vargas in view of Gregorich discloses a nested system provided with a first rigidizing device and a second rigidizing device. However, Vargas in view of Gregorich fails to teach, disclose or render obvious "wherein the first rigidizing device is configured to be rigidized by applying pressure to compress a bladder layer against a braid layer of the plurality of layers within the first rigidizing device" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783